DETAILED ACTION
Status of Claims
In the response filed November 16, 2021, Applicant amended claims 1, 3, 7-17 and 19. Claim 1-20 are pending in the current application. 

Response to Arguments
Claim 1 was objected to because of the minor informalities.  Examiner thanks Applicant for amending the claims.  The objection has been obviated. 
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. First, Applicant asserts that the claims do not recite an abstract idea under Prong 1 because it is analogous to claim 2 of Example 37.  Examiner respectfully disagrees.   Claim 2  recited a determining step that required tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time. In this case, the steps recite determining transaction and impression identities by matching impression data and transaction data identities.  Overall, this is marketing and advertising or certain methods of organizing human activity. Second, Applicant asserts that under Prong 2 the claims integrate the abstract idea into a practical application because the claimed invention “matches digital advertisements viewed by customers to online or in-store sales made from those items to more effectively track the effectiveness of such digital advertisements”. Examiner respectfully disagrees.  As a whole, the judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving and transmitting impression and transaction data using a computing device coupled to a database and server. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Last, Applicant asserts that the claims amount to significantly more than the abstract idea under step 2B.  Examiner respectfully disagrees. As stated earlier, the claims as a whole merely describe how to generally apply the concept of receiving and transmitting impression and transaction data using a computing device coupled to a database and server. Thus, the rejection is maintained. 
Applicant's arguments with respect to the rejection under 35 U.S.C. 102 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 (representative of independent claims 10 and 17) recite:
generate an impression data request for a first a set of impression data based on the first set of transaction data associated with the customer, the impression data request including one or more data elements of the first set of transaction data, including at least a data element characterizing the one or more items of the first set of transactions
determine that at least one transaction identity does not correspond to a first impression identity of the first set of impression identities, the first impression identity corresponding to a first impression of the first set of impressions
based on and in response to determining that the at least one transaction identity does not correspond to the first impression identity, determine that the at least one transaction identity corresponds to a second impression identity of the first set of impression identities, the second impression identity corresponding to a second impression of the first set of impressions
generate an indication of the determination that the at least one transaction identity corresponds to the second impression identity
The identified limitations recite a method and system that determines matching between transaction and impression identities, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
a communications interface configured to communicate with a computing device of each of a plurality of customers of a system to obtain impression data of each of the plurality of customers, the impression data identifies a plurality of impression identities and each of the plurality of impression identities corresponds to an impression of a customer of the plurality of customers, wherein the impression identifies one or more instances the customer had engaged with one or more digital advertisements advertising one or more items
a database storing transaction data identifying a plurality of transaction identities of the plurality of customers, each of the plurality of transaction identities being associated with each of the plurality of customers and corresponding to a transaction of one or more items
a server storing the obtained impression data
a memory resource storing instructions
one or more processors communicatively coupled to the database, the communications interface, the memory resource, and the server
the one or more processors being configured to execute the instructions to: 
obtain, from the database, a first set of transaction data associated with the first customer, the first set of transaction data including data identifying a first set of transactions of one or more items and a set of transaction identities of the plurality of transaction identities
transmit, to the server, the impression data request 
receive, from the server and in response to the impression data request, the first set of impression data corresponding to the first set of transaction data, the first set of impression data identifying a first set of impressions of at least a first digital advertisement associated with at least the one or more items of the first set of transactions, and a first set of impression identities of the plurality of impression identities 
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving and transmitting impression and transaction data using a computing device coupled to a database and a server. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-9, 11-16, and 18-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For example, the dependent claims 2-9, 11-16, and 18-20 merely recite matching transaction data and the type of transaction data such as zip code, customer identification
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claim 1: computing device, coupled to a database and server, configured to receive and transmit impression and transaction data, MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-20, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-9, 11-16, and 18-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.



	
		
	
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alla et al. (US 2016/0063539 A1).

Regarding claims 1, 10, and 17, Alla discloses a system comprising: 
a communications interface configured to communicate with a computing device of each of a plurality of customers of a system to obtain impression data of each of the plurality of customers, the impression data identifies a plurality of impression identities and each of the plurality of impression identities corresponds to an impression of a customer of the plurality of customers, wherein the impression identifies one or more instances the customer had engaged with one or more digital advertisements advertising one or more items (Paragraph [0033]); 
a database storing transaction data identifying a plurality of transaction identities of the plurality of customers, each of the plurality of transaction identities being associated with each of the plurality of customers and corresponding to a transaction of one or more items (Fig. 1;Paragraph [0060]: the example merchant database proprietor 146 can generate transaction information 150 for the user account, including transactions performed using the user account with the device/user identifier); 
a server storing the obtained impression data (Fig. 1; Paragraph [0039]: the app publisher 110 (or a collection entity) sends the media ID 122 and the device/user identifier(s) 124 as impression data 130 to a server 132 at the AME 108; 
 the AME 108 may provide instructions in the data collector 112 to set an AME-provided identifier in memory space accessible by and/or allocated to the app program); and 
one or more processors communicatively coupled to the database, the communications interface, the memory resource, and the server (Paragraph [0124]), the one or more processors being configured to execute the instructions to: 
for a first customer of the plurality of customers (Paragraph [0074]): 
obtain, from the database, a first set of transaction data associated with the first customer, the first set of transaction data including data identifying a first set of transactions of one or more items and a set of transaction identities of the plurality of transaction identities (Paragraphs [0074]: transaction information corresponding to a purchase made using a user account accessed by the mobile device, and [0077]: the transaction request 152 includes the device/user identifier 124 and the product information 154.  The example transaction requester 206 sends the transaction request 152 to the merchant database proprietor 146 to obtain transaction information from the merchant database proprietor); 
generate an impression data request for a first a set of impression data based on the first set of transaction data associated with the customer, the impression data request including one or more data elements of the first set of transaction data, including at least a data element characterizing the one or more items of the first set of transactions (Paragraph [0049]: the AME 108 (e.g., via the app publisher 110 and/or the media publisher 120) provides beacon instructions to a client application or client software (e.g., the OS 114, the web browser 117, the app 116, etc.) executing on the mobile device 106 when media is loaded at client application/software); 
transmit, to the server, the impression data request (Paragraphs [0049]: the beacon instructions cause the client application/software 114-117 to transmit a request (e.g., a pingback message) to an impression monitoring server at regular and/or irregular intervals (e.g., every minute, every 30 seconds, every 2 minutes, etc.) and [0052]: beacon instructions 144 include a URL of the database proprietor (e.g., the demographic database proprietors 104) or any other server to which the mobile device 106 should send beacon requests (e.g., impression requests)); 
 The example impression monitoring server 132 identifies the requests from the web browser 117 and, in combination with one or more database proprietors, matches the impression information for the media with demographics of the user of the web browser 117); 
determine that at least one transaction identity does not correspond to a first impression identity of the first set of impression identities, the first impression identity corresponding to a first impression of the first set of impressions (Paragraph [0142]: selected media impression does not match the selected transaction); 
based on and in response to determining that the at least one transaction identity does not correspond to the first impression identity, determine that the at least one transaction identity corresponds to a second impression identity of the first set of impression identities, the second impression identity corresponding to a second impression of the first set of impressions (Paragraph [0142]: the example impression/transaction matcher 208 determines whether there are additional media impressions (block 722).  If there are additional media impressions (block 722), control returns to block 702 to select another media impression.); and 
generate an indication of the determination that the at least one transaction identity corresponds to the second impression identity (Paragraph [0141]: If the selected media impression matches the selected transaction…the selected transaction (block 716), the example impression/transaction matcher 208 associates the selected transaction to the selected media impression).


Regarding claims 2, 11, and 18, Alla discloses wherein the computing device is configured to: 
make a determination that a portion of the first set of transaction data matches with a second portion of the first set of impression data (Paragraph [0141]); and 

Regarding claims 3 and 12, Alla discloses wherein determining that the portion of the first set of transaction data matches with the second portion of the first set of impression data comprises
determining that an item of one or more items of the first set of transactions matches to an item advertised by the at least first digital advertisement (Paragraph [0086]).
Regarding claim 4, Alla discloses wherein the computing device is configured to determine that the portion of the first set of transaction data matches with the second portion of the first set of impression data based on matching at least one of: a matching customer name, a customer identification, an online identification, a zip code, and a timestamp (Paragraph [0080]).
Regarding claims 5, 13, and 20, Alla discloses wherein the computing device is configured to: 
make a determination that at least a portion of the first set of transaction data does not match with a first portion of the first set of impression data (Paragraph [0142]); and 
determine that the at least one transaction identity does not correspond to the first impression identity of the first set of impression identities based on the determination (Paragraph [0142]).
Regarding claims 6 and 14, Alla discloses wherein the impression data request comprises a period of time, and wherein the first set of impressions of the at least first digital advertisement were viewed within the period of time (Paragraphs [0085] and [0088]).
Regarding claim 7, Alla discloses wherein the computing device is configured to generate a record of attribution based on determining that the at least one transaction identity does correspond to the second impression identity of the first set of impression identities (Paragraph [0130]).
Regarding claims 8 and 16, Alla discloses wherein the computing device is configured to: 
determine that an item of the one or more items of the first set of transactions corresponds to a number of impression identities of the first set of impression identities (Paragraph [0156]); 
determine an attribution weight for the item based on the number of impression identities that the item corresponds to (Paragraph [0156]); and 
determine an attribution amount for each of the number of impression identities based at least on the attribution weight (Paragraph [0156]).
Regarding claim 9, Alla discloses wherein the computing device is configured to determine the attribution amount for each of the number of impression identities based on a transaction amount for the item (Paragraph [0156]).
Regarding claim 15, Alla discloses wherein the computing device is configured to generate a record of attribution based on determining that the at least one transaction identity matches to the second impression identity of the first set of impression identities (Paragraph [0130]).
Regarding claim 19, Alla discloses further comprising instructions stored thereon that, when executed by at least one processor, further cause the device to perform operations comprising:
determining that an item of the one or more items of the first set of transactions identified in the first set of transaction data matches to an item advertised by the at least first digital advertisement identified in the impression data  (Paragraph [0086]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621